William Taylor mercht Attourny to Wm Stoughton Esqr plaint. conta Joshua Hews Defendt in an action of the case for not paying the Summe of twelve pounds in money or thereabouts due for house Rent as shalbee made appeare wth damages: . . . The Iury . . . found for the plaint. nine pounds six Shillings eight pence in money & costs of Court. Allowd 18s 4d
Execucion issued 12° febr 1678. [ 560 ]
Bozoun Allen plaint. conta Ioseph Smith Defendt The Defendt being dead since the Serving the process the Action fell.